Citation Nr: 1126323	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-04 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, in which the RO, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for residuals of lumbar spine injury.  

In June 2007, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is of record.   

In September 2008, the Board remanded the request to reopen the claim for service connection for a lumbar spine disorder for further development.  

In November 2009, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  In his May 2011 Informal Hearing Presentation (IHP), the Veteran's representative waived of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).  

In the January 2006 statement of the case (SOC) and February 2006 and December 2006 SSOCs, the RO addressed the claim for service connection for a lumbar spine disorder on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.

The Board's decision reopening the claim for service connection is set forth below. The underlying claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

 
FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In a July 2002 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a lumbar spine injury.  

3.  The Veteran filed a notice of disagreement (NOD) with the July 2002 rating decision in July 2003, and the RO issued a SOC in February 2004; however, the Veteran did not file a substantive appeal in response to the SOC.

4.  Evidence associated with the claims file since issuance of the July 2002 rating decision and February 2004 SOC, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder and raises a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision, in which the RO found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for a lumbar spine injury, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).

2.  As new and material evidence has been received since the prior denial regarding the claim for service connection for a lumbar spine disorder, the criteria for reopening the claim are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Given the favorable disposition of the request to reopen the claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Law and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis

Historically, in an October 1998 rating decision, the RO denied service connection for residuals of a lumbar spine injury.  In the July 2002 rating decision, the RO found that new and material evidence had not been submitted sufficient to reopen the claim for service connection for a lumbar spine injury.  

The Veteran filed an NOD with the July 2002 rating decision in July 2003.  An SOC was issued in February 2004.  Although notified of the SOC, and the need to file a substantive appeal via an enclosed VA Form 9 to continue his appeal, in a letter dated in February 2004, the Veteran did not file a substantive appeal in response to the SOC.  Hence, as the Veteran did not perfect his appeal of the July 2002 rating decision, and no other exception to finality applies, the decision is final as to the evidence of record at the time of that decision and the February 2004 SOC and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection for a lumbar spine disorder in August 2004.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).   Here, the last final denial of the claim is the July 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

At the time of the July 2002 rating decision and February 2004 SOC, there was evidence of an in-service injury to the lumbar spine.  Specifically, service treatment records reflect that, in February 1971, the Veteran slipped on ice coming down the stairs in the mess hall and strained his back.  X-ray study of the back was described as normal.  He was treated at the emergency room at U.S. Ireland Army Hospital, and was put on bedrest for 24 hours.  There was also evidence of a current lumbar spine disability.  Specifically, records of private treatment dated from December 2001 to June 2002 reflect complaints of and treatment for low back pain, with assessments including lumbar strain and degenerative joint disease.  In correspondence dated in June 2002, Dr. J.S. wrote that the Veteran was under his care for mid-back pain due to muscle strain and concurrent degenerative joint disease.  In the February 2004 SOC, the RO reopened the claim for service connection, in light of the evidence of a current back disability, but denied the reopened claim, stating that there was no evidence of a link between the current lumbar spine disability and military service.  

Pertinent evidence associated with the claims file subsequent to issuance of the July 2002 rating decision and February 2004 SOC includes an October 2009 letter from the Veteran's private chiropractor, J.M.G.  The chiropractor stated that he had been treating the Veteran for musculoskeletal pain involving his lumbar spine and had reviewed his service treatment records dated in February 1971.  He noted that the Veteran, apparently, had a history of back pain since slipping and falling on ice.  J.M.G. opined that the Veteran's continued chronic pain may have been caused by his initial injury with an arthritic component contributing to his current condition.  

The October 2009 opinion of J.M.G. is new in that it was not previously considered in the July 2002 rating decision or February 2004 SOC.  It is material in that it specifically relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, that is, a relationship between the Veteran's current lumbar spine disorder and service.  This evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim must be reopened.
 
Therefore, as new and material evidence has been received, the claim for service connection for a lumbar spine disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received; the issue of entitlement to service connection for a lumbar spine disorder is reopened.  





REMAND

The Board finds that further action on the claim for service connection, on the merits, is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

As discussed above, service treatment records reflect an in-service back injury, in February 1971, and evidence of record reflects that the Veteran has a current lumbar spine disorder.  The October 2009 letter from J.M.G. reflects that the Veteran described pain involving his lumbar spine since his February 1971 injury.  The Veteran is competent to report pain.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  He is also competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between his current complaints regarding the lumbar spine and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Further, the October 2009 letter from J.M.G. suggests a nexus between the current lumbar spine disorder and service.  However, the October 2009 opinion, that the Veteran's continued chronic pain "may have been caused by his initial injury", is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Accordingly, a VA examination to obtain a medical nexus opinion regarding the claimed lumbar spine disorder is warranted.  See McLendon, 20 Vet. App. at 83. 

In rendering the requested opinion, the examiner should specifically consider and address the October 2009 opinion of J.M.G. as well as evidence any evidence of post-service back injuries.  In this regard, an August 2001 X-ray report of the lumbar spine reflects a history of trauma, motor vehicle accident.  

The Board also notes that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, during the June 2007 hearing, the Veteran indicated that he was currently receiving VA treatment for his back.  While records of treatment from the Central Arkansas Healthcare System (HCS), dated from June 1995 to July 2006, have been associated with the claims file, the Veteran's testimony indicates that more recent VA treatment records, which are potentially pertinent to the claim, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Central Arkansas HCS, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

In addition, VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  While the claims file includes a January 2005 treatment record and the October 2009 correspondence from J.M.G., as pointed out in the September 2008 remand, the Veteran indicated that he had been seeing a private chiropractor since 1982.  The Board remanded the claim to obtain and associate with the claims file any records from this chiropractor, since 1982.  In correspondence dated in October 2008, the AMC specifically asked the Veteran to complete and return an enclosed VA Form 21-4142 (Authorization and Consent to Release Information) for each health care provider, and asked him to include any records from J.M.G. (identified as M.G.) from 1982 to the present.  The Veteran did not subsequently return a VA Form 21-4142.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Nevertheless, as the claim is being remanded, the Board finds that the AMC/RO should make an additional attempt to obtain any outstanding treatment records from this chiropractor.  

Finally, the Board observes that the claims file includes a July 2002 letter from a private podiatrist, Dr. J.P.T. to the State of Arkansas Disability Determination for Social Security Administration regarding a foot disability.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  

While the July 2002 letter from Dr. J.P.T. suggests that the Veteran may have filed a claim for Social Security disability benefits based on a foot disability, as the claim is being remanded, the AMC/RO should clarify whether the Veteran filed a claim for SSA disability based on his lumbar spine disorder, and, if so, obtain and associate with the claims file a copy of any SSA decision regarding a claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any records of evaluation and/or treatment for the lumbar spine from the Central Arkansas HCS, since July 2006.  The AMC/RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. The AMC/RO should clarify whether the Veteran filed a claim for SSA disability based on his lumbar spine disorder, and, if so, the AMC/RO should obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The AMC/RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  If more current authorization is required to obtain outstanding treatment records from J.M.G. since 1982 (identified above), the AMC/RO should specifically request that the Veteran provide current signed authorization to enable it to obtain all outstanding records from this provider, and a copy of such authorization should be associated with the claims file.

The AMC/RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the AMC/RO should assist him in obtaining any additional evidence identified-to specifically include the treatment records from J.M.G. (as noted above)-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AMC/RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any current lumbar spine disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any lumbar spine disorder.  In regard to any diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disorder was incurred or aggravated as a result of active service.  In rendering the requested opinion, the examiner should consider and address the October 2009 opinion from J.M.G. as well as any evidence of post-service injuries to the lumbar spine, to include a motor vehicle accident as reported in an August 2001 X-ray report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


